         Case 2:19-cv-00735-MSG Document 24 Filed 11/27/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
 ANDREW J. DANKANICH and                            : CIVIL ACTION
 NICHOLAS A. MARRANDINO,                            :
                                                    :
                         PlaintiffS,                : No. 19-0735
                                                    :
        v.                                          :
                                                    :
 MARCEL PRATT, et al.,                              :
                                                    :
                         Defendants.                :
                                                    ;

                                            ORDER

       AND NOW, this 27th day of November, 2019, upon consideration of Plaintiffs’ request for

a pre-motion conference regarding leave to amend the complaint, and the Court finding that a pre-

motion conference to discuss Plaintiffs’ proposed motion is unlikely to be helpful in resolving it,

it is hereby ORDERED that Plaintiffs shall file their Motion for Leave to Amend the Complaint

by no later than December 9, 2019.

       IT IS FURTHER ORDERED that Defendants shall respond to Plaintiffs’ motion by no

later than December 23, 2019.




                                                       BY THE COURT:



                                                       /s/ Mitchell S. Goldberg

                                                       MITCHELL S. GOLDBERG, J.




                                                1
